DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
The examiner disagrees with argument with regard to “prior art, individually and collectively, is not able to discriminate between impulses that are…true failure events...and…false failure events” because AAPA discloses comparing detected linearly velocity signal and/or linear acceleration signal with predetermined threshold so as to discriminate between true failure (i.e. detected signal exceeds the predetermined threshold) and false failure (i.e. detected signal within the predetermined threshold) in [0002-0006].
The examiner disagrees with arguments with respect to “Neither AAPA nor Fu discloses a filtering operation with the specific purpose and result as stated in claim 1” and “The Fargo filtering process is for a difference purpose”.  AAPA and Fu discloses the aspect of the claimed invention (i.e. the claimed linear velocity signal and/or linear acceleration signal) except the claimed filtering.  Fargo is further cited to teach it is well-known in the art to filtering detected signal so as to remove undesirable noise in the detected signal.  Whether Fargo teaches measuring position/velocity/acceleration to determine failure is irrelevant to the modification of the combination of AAPA and Fargo since AAPA discloses the claimed measuring and Faro is mainly brought in to teach In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 and 01/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  “the filter".  Appropriate correction is required.
Regarding claims 1, 3-4, 15 and 22, the limitations “pose operator risk” and “do not pose operator risk” are objected to because the limitations are subjective and not positively define and/or limit the scope of the claimed invention.  
For examination purpose, no patentable weight has been given to the “pose operator risk” and “do not pose operator risk, and the claims are interpreted as if the claimed braking system is being activated upon occurrence of true failure events and avoid activation of the braking system upon occurrence of false failure events.
Regarding claim 16, the limitation in the claim appears to be redundant of amended limitation in claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, 15-16, 18 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art as stated in specification of the application (hereinafter referred as AAPA) in view of Fu et al. (US 20100145639 A1) and Fargo (US 5,859,395).
Regarding claim 1, AAPA discloses a method for controlling a braking system of a linear electromagnetic motor ([0002-0006]: electromagnetic motor is commonly used in test apparatus, and linear velocity and acceleration thresholds indicate linear motor is being used as test apparatus; thus, it is known in the art to use linear electromagnetic motor as test apparatus) in a test apparatus ([0002-0004]) so as to activate the braking system upon occurrence of true failure events that pose operator risk (no patentable weight has been given to “pose operator risk” because it is subjective and not a positive limitation that would clearly define the scope of the limitation) and to avoid activation of 
identifying an event from the velocity signal and/or the acceleration signal based on axial movement of the output shaft([0005-0006]: arrest motion of the motor with desired motion based on predetermined velocity and acceleration threshold; thus, velocity and acceleration are identified so as to compare with the thresholds).
AAPA fails to disclose, but Fu teaches:
receiving a velocity signal and/or an acceleration signal based on movement of the output shaft (e.g. [0024]: acceleration data), said velocity signal and/or acceleration signal having a respective frequency spectrum (Fig. 1: 140 & [0025]: speed spectrum and acceleration spectrum);
AAPA discloses identifying unwanted movement of a motor based on velocity and/or acceleration signal, and Fu teaches it is known in the art to utilize frequency characteristic of velocity and/or acceleration signal to determine defect of a motor.  Although Fu does not teach the defect include unwanted movement of the motor, one skilled in the art would recognize the advantage of using frequency spectrum to determine defect of a motor from the teachings of Fu.  Determining a frequency spectrum for a particular type of defect of a motor would have been routine skill in the 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of AAPA with the teachings of Fu, since it is known in the art as taught by Fu to use frequency spectrum to determine motor characteristic ([0008]: diagnosis of a motor based on operation frequency) so as to determine motor defect efficiently.
Fargo further teaches filtering the velocity signal and/or acceleration signal in order to attenuate one or more frequency components of the respective frequency spectrum (e.g. Abstract) that are due to false failure events without substantively attenuating frequency components from the respective frequency spectrum that are due to true failure events, resulting in a filtered velocity signal and/or filtered acceleration signal (in light of limitations recited in claims 3-4 of the instant application, false failure event is broadly interpreted as velocity signal and/or acceleration signal that is within a predetermined threshold, and true failure event is broadly interpreted as velocity signal and/or acceleration signal that is outside the predetermined threshold; it’s merely routine skill in the art to establish a suitable cutoff frequency for a filter to attenuate a frequency component based on design needs).  
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of AAPA and Fu with the teachings of Fargo, since it is known in the art as taught by Fargo to filter detected velocity and/or acceleration data so as to limit certain undesired frequencies.

Thus, AAPA, Fu and Fargo in combination discloses a filtered linear velocity signal and/or filtered linear acceleration signal. (AAPA discloses a braking system of a linear electromagnetic motor ([0002-0006]; thus, AAPA implies the received of linear velocity signal and/or linear acceleration signal).
Regarding claim 3, Fargo teaches the one or more frequency components attenuated by the filter (e.g. Abstract).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have filter frequency components represent a part or a whole of a frequency profile of an uncontrolled movement of the output shaft that does not pose a risk to an operator, since it is the purpose of using a filter to filter out the claimed frequency profile so as to monitor uncontrolled movement of the output shaft (i.e. filter out unwanted frequencies).  
Regarding claims 4-5, AAPA discloses uncontrolled axial movement of the output shaft up to a predetermined axial movement threshold corresponds to the uncontrolled axial movement of the output shaft that do not pose a risk to the operator, wherein the predetermined axial movement threshold is in the range of 0 mm to 60 mm ([0005]: 2mm).
Regarding claim 6, Fu teaches the velocity signal and/or acceleration signal corresponding to the movement of the output shaft is determined from at least one of 
In addition, AAPA discloses a braking system of a linear electromagnetic motor ([0002-0006]; thus, AAPA implies the received of linear velocity signal and/or linear acceleration signal.  Therefore, combination of AAPA and Fu discloses the claimed invention.
Regarding claim 7, Fargo teaches the filtering includes directing the velocity signal and/or acceleration signal through a finite impulse response low-pass filter (Abstract).  
In addition, AAPA discloses a braking system of a linear electromagnetic motor ([0002-0006]; thus, AAPA implies the received of linear velocity signal and/or linear acceleration signal.  Therefore, combination of AAPA, Fu and Fargo discloses the claimed invention.
Regarding claims 9-10, AAPA discloses the predetermined velocity threshold is in the range of 0 mm/s to 100 mm/s for linear movement, wherein the predetermined velocity threshold is about 10 mm/s for linear movement ([0005-0006]).
In addition, AAPA discloses a braking system of a linear electromagnetic motor ([0002-0006]; thus, AAPA implies the received of linear velocity signal and/or linear acceleration signal.
Regarding claims 11-12, AAPA discloses the predetermined acceleration threshold is in the range of 5 mm/s2 to 30 mm/s2, wherein the predetermined acceleration threshold is about 30mm/s2 ([0006]: typically 30 mm/s2).  

Regarding claims 15 and 22-23, AAPA discloses a test apparatus ([0002-0004]), comprising:
a linear electromagnetic motor ([0002-0006]: electromagnetic motor is commonly used in test apparatus, and linear velocity and acceleration thresholds indicate linear motor is being used as test apparatus; thus, it is known in the art to use linear electromagnetic motor as test apparatus) having an output shaft ([0004]) with a longitudinal axis (inherently discloses a longitudinal axis in a linear motor), the output shaft axially movable along the longitudinal axis (inherent feature of a linear motor);
a braking system for arresting the output shaft (e.g. [0004-0006]: actuation of braking by monitoring the velocity and/or acceleration of the output shaft); and
a control system for controlling the braking system (although not explicitly disclosed, but it would be obvious to include a control unit for controlling operation of the test apparatus, monitoring and/or braking) so as to activate the braking system upon occurrence of true failure events that pose operator risk (no patentable weight has been given to “pose operator risk” because it is subjective and not a positive limitation that would clearly define the scope of the limitation) and to avoid activation of the braking system upon occurrence of false events that do not pose operator risk (no patentable weight has been given to “do not pose operator risk” because it is subjective and not a positive limitation that would clearly define the scope of the limitation), comprising: 

AAPA fails to disclose, but Fu teaches:
receiving a velocity signal and/or an acceleration signal based on movement of the output shaft (e.g. [0024]: acceleration data), said velocity signal and/or acceleration signal having a respective frequency spectrum (Fig. 1: 140 & [0025]: speed spectrum and acceleration spectrum);
AAPA discloses identifying unwanted movement of a motor based on velocity and/or acceleration signal, and Fu teaches it is known in the art to utilize frequency characteristic of velocity and/or acceleration signal to determine defect of a motor.  Although Fu does not teach the defect include unwanted movement of the motor, one skilled in the art would have recognized the advantage of using frequency spectrum to determine defect of a motor from the teachings of Fu, and determining frequency spectrum for a particular type of defect of a motor would have been routine skill in the art (e.g. Fu teaches different predetermined frequency spectrums corresponding to different type of defects). 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of AAPA with the teachings of Fu, since it is known in the art as taught by Fu to use frequency spectrum to determine motor characteristic ([0008]: diagnosis of a motor based on operation frequency) so as to determine motor defect efficiently.

Fargo further teaches filtering the velocity signal and/or acceleration signal in order to attenuate one or more frequency components of the respective frequency spectrum (e.g. Abstract) that are due to false failure events without substantively attenuating frequency components from the respective frequency spectrum that are due to true failure events, resulting in a filtered velocity signal and/or filtered acceleration signal (in light of limitations recited in claims 3-4 of the instant application, false failure event is broadly interpreted as velocity signal and/or acceleration signal that is within a predetermined threshold, and true failure event is broadly interpreted as velocity signal and/or acceleration signal that is outside the predetermined threshold; it’s merely routine skill in the art to establish a suitable cutoff frequency for a filter to attenuate a frequency component based on design needs).  
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of AAPA and Fu with the teachings of Fargo, since it is known in the art as taught by Fargo to filter detected velocity and/or acceleration data so as to limit certain undesired frequencies.
In addition, AAPA discloses comparing a velocity signal and/or acceleration signal with a predetermined velocity threshold and/or acceleration threshold by indicative of a true failure event in order to identify the true failure event (e.g. AAPA in [0005-0006] discloses an event is identified when velocity signal and/or acceleration signal exceeds a predetermined threshold).

Regarding claims 16 and 23, AAPA, Fu and Fargo in combination discloses the safe speed monitor comprises a comparator ([0005-0006]: SSM) for comparing the filtered velocity signal and/or the filtered acceleration signal with a predetermined velocity threshold and/or the predetermined linear acceleration threshold (AAPA discloses a braking system of a linear electromagnetic motor ([0002-0006]; thus, AAPA implies the received of linear velocity signal and/or linear acceleration signal, and Fargo teaches a filter; thus, the combination of AAPA, Fu and Fargo discloses the filtered velocity signal and/or filtered acceleration signal).
Regarding claims 18 and 24, AAPA discloses a safe torque off device for actuating the brake system to arrest the output shaft responsive to identification of the true failure event ([0005-0006]: when velocity signal and/or acceleration signal exceeds a predetermined threshold).
Regarding claim 25, AAPA discloses a motion detector providing an output from which the linear velocity signal and/or the linear acceleration signal is determined ([0002-0006]: motion detector is inherently disclosed since velocity signal and/or acceleration signal need to be detector before comparing with predetermined thresholds).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art as stated in specification of the application (hereinafter  as applied to claim 1 above, and further in view of Hanninen et al. (US 2007/0000734 A1).
Regarding claim 13, AAPA, Fu and Fargo in combination fails to disclose, but Hanninen teaches upon identifying the true failure event (e.g. AAPA in [0005-0006] discloses an event is identified when velocity signal and/or acceleration signal exceeds a predetermined threshold), arresting the output shaft, comprising the step of applying an electrical braking effect and/or actuating a mechanical brake (e.g. Abstract: stopping device & [0026]: auxiliary brake and/or a motor).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of AAPA, Fu and Fargo with the teachings of Hanninen, since it is known in the art as taught by Hanninen to use a stopping device to stop an uncontrolled movement of a machine when a machine brake is intended to keep the machine immovable so as to prevent unsafety movement of the machine and/or injuries of operator of the machine.
Regarding claim 14, Hanninen teaches arresting the output shaft involves actuating a solid state relay switch (e.g. [0026]: the stopping device is a motor, and it would have been obvious to one skilled in the art to use motor as a brake by actuating switches of inverter).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art as stated in specification of the application (hereinafter referred as AAPA) in view of Fu et al. (US 20100145639 A1) and Fargo (US 5,859,395) as applied to claim 15 above, and further in view of Hedin (US 20110295557 A1).

Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of AAPA, Fu and Fargo with the teachings of Hedin, since it is known in the art as taught by Hedin to use decimator to reduce sampling rate of an input signal so as to maximum and efficiently utilize the resources of the processing device.
In addition, AAPA discloses a braking system of a linear electromagnetic motor ([0002-0006]; thus, AAPA implies the received of linear velocity signal and/or linear acceleration signal.  Therefore, combination of AAPA, Fu, Fargo and Hedin discloses the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846